Case 1:20-cv-24042-KMM Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 JESUS GONZALEZ,

                        Plaintiff,                                    CASE NO.:
 v.

 GREEN VALLEY CONVENIENCE
 STORE 2 LLC d/b/a WESTAR,
 a Florida corporation,

                   Defendant.
 _______________________________________________/

                                           COMPLAINT

        Plaintiff, JESUS GONZALEZ (hereinafter “Plaintiff”), sues Defendant GREEN VALLEY

 CONVENIENCE STORE 2 LLC d/b/a WESTAR (hereinafter “Defendant”), for injunctive relief,

 attorneys’ fees and costs, including but not limited to disbursements, court expenses and fees,

 pursuant to 42 U.S.C. § 12181 et seq. (hereinafter “AMERICANS WITH DISABILITIES ACT”

 or “ADA”) and the ADA Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter “ADAAG”), and

 alleges:

                                     JURISDICTION AND VENUE

        1.      This is an action for declaratory and injunctive relief brought pursuant to Title III

 of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

 original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343.

        2.      Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 in that the

 transaction or occurrence giving rise to this lawsuit occurred in the Southern District of Florida.

                                          THE PARTIES

        3.      At all times material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age

 of 18 years, sui juris, and a resident of Miami-Dade County, Florida.
Case 1:20-cv-24042-KMM Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 6



            4.       Defendant, GREEN VALLEY CONVENIENCE STORE 2 LLC is a Florida

 limited liability company authorized to do business in Miami-Dade County Florida, and doing

 business as WESTAR, located at 3700 S. Dixie Hwy, in Miami, Florida (The “Subject Property”).

            5.       Plaintiff has at all material times suffered from a “qualified disability” under the

 ADA. Plaintiff cannot walk independently and must use a wheelchair for mobility purposes.

 Plaintiff drives a vehicle that allows him to enter and exit with his wheelchair, and to therefore

 drive notwithstanding his serious disabilities.

            6.        On September 24, 2020, Plaintiff visited the Subject Property to determine whether

 it provides required assistance to the disabled. He pulled up to the pump, which had a sticker

 displaying the international symbol of accessibility, and read “fuel assistance available, call for

 assistance,” but the sticker had no number to call for assistance (the space for a phone number was

 blank). An image of the stickers at issue that was taken by Plaintiff at the time of his visit to the

 Subject Property is attached as Exhibit “A.” There is no way for a disabled customer to call for

 assistance at the Subject Property, as required.

            7.       Venue is appropriate in this District, because all events giving rise to the instant

 action occurred in this District, and Defendant resides in this District.

                                                          COUNT I
                                                    VIOLATION OF THE ADA

            8.       Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

 forth herein.

            9.       On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

 § 12101, et seq.

            10.      Congress specifically found, inter alia, that:1


 1
     42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                           2
Case 1:20-cv-24042-KMM Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 6



            a.       Some 43,000,000 Americans have one or more physical or mental disabilities, and

 this number is increasing as the population as a whole is growing older;

            b.       Historically, society has tended to isolate and segregate individuals with

 disabilities, and, despite some improvements, such forms of discrimination against individuals

 with disabilities continue to be a serious and pervasive social problem;

            c.       Discrimination against individuals with disabilities persists in such critical areas of

 employment, housing, public accommodations, education, transportation, communication,

 recreation, institutionalization, health services, voting, and access to public services;

            d.       Individuals with disabilities continually encounter various forms of discrimination,

 including outright intentional exclusion, the discriminatory effects of architectural, transportation,

 and communication barriers, overprotective rules and policies, failure to make modifications to

 existing facilities and practices, exclusionary qualification standards and criteria, segregation, and

 relegation to lesser service, programs, activities, benefits, jobs, or other opportunities; and,

            e.       The continuing existence of unfair and unnecessary discrimination and prejudice

 denies people with disabilities the opportunity to compete on an equal basis and to pursue those

 opportunities for which our free society is justifiably famous and costs the United States billions

 of dollars in unnecessary expenses resulting from dependency and non-productivity.

            11.      Congress explicitly set forth the purpose of the ADA; to wit:2

            (i)      Provide a clear and comprehensive national mandate for the elimination of

 discrimination against individuals with disabilities;

            (ii)     Provide a clear, strong, consistent, enforceable standard addressing discrimination

 against individuals with disabilities; and,



 2
     42 U.S.C. § 12101(b) (1) (2) and (4).

                                                       3
Case 1:20-cv-24042-KMM Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 6



        (iii)    Invoke the sweep of congressional authority, including the power to enforce the

 fourteenth amendment and to regulate commerce, in order to address the major areas of

 discrimination faced day-to-day by people with disabilities.

        12.      In May 1999, the Department of Justice issued specific regulations governing gas

 stations and delineating how such businesses are to become accessible to the physically disabled,

 as required by the ADA; pursuant to those regulations, gas stations are required, inter alia, to “let

 patrons know (e.g., through appropriate signs) that customers with disabilities can obtain refueling

 assistance by either honking or otherwise signaling an employee.” www.ada.gov/gasbrprt.pdf.

        13.      In addition to the foregoing, the ADA specifically prohibits,

                 a failure to take such steps as may be necessary to ensure that no
                 individual with a disability is excluded, denied services, segregated
                 or otherwise treated differently than other individuals because of the
                 absence of auxiliary aids and services, unless the entity can
                 demonstrate that taking such steps would fundamentally alter the
                 nature of the good, service, facility, privilege, advantage, or
                 accommodation being offered or would result in an undue burden;

 42 U.S.C. § 12182(b)(2).

        14.      Here, Defendant has failed on all counts. It failed to “let patrons know (e.g., through

 appropriate signs) that customers with disabilities can obtain refueling assistance by either honking

 or otherwise signaling an employee.” It likewise failed to take such steps as would be necessary to

 ensure that Plaintiff (and others) are not excluded on the basis of disability even though doing so

 would not be an undue burden nor fundamentally change the nature of the goods and services that

 are provided.

        15.      Defendant clearly knows that it has obligations under the ADA, because

 Defendant’s own gas pump, at the time of Plaintiff’s visit, had a sticker displaying the international

 symbol of accessibility, and a message to call the displayed number for assistance – yet Defendant

 could apparently not be bothered to actually be sure that a number was provided.
                                                   4
Case 1:20-cv-24042-KMM Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 6



         16.     Plaintiff will visit the Subject Property again in the future, after it becomes

 compliant with ADA requirements.

         17.     As a result of the foregoing, Defendant has discriminated against Plaintiff and

 others with disabilities, by denying access to, and full and equal enjoyment of, the goods, services,

 facilities, privileges, advantages and/or accommodations of the Subject Property. Defendant’

 discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

         18.     Defendant will continue to discriminate against Plaintiff and others with disabilities

 unless and until it is compelled by this Court to remediate the ADA violations set forth herein, and

 to make the Subject Property accessible to and usable by persons with disabilities, including

 Plaintiff, by making appropriate alterations to policies and procedures.

         19.     This Court is vested with authority to grant injunctive relief sought by Plaintiff,

 including entry of an Order requiring alteration and modification of the Subject Property, and/or

 alteration and modifications to Defendant’ policies and procedures, so as to make the Subject

 Property readily accessible to and useable by individuals with disabilities as required by law.

         20.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action.

         21.     Plaintiff will continue to experience unlawful discrimination because of Defendant’

 failure to comply with the ADA unless and until that failure is enjoined.

         22.     Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to

 grant injunctive relief in favor of the Plaintiff, including but not limited to an Order to alter the

 Subject Property so that it is made readily accessible to, and useable by, all individuals with

 disabilities, including Plaintiff, as required pursuant to the ADA, and closing the facilities until the

 requisite modifications are complete.



                                                    5
Case 1:20-cv-24042-KMM Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 6



        WHEREFORE, Plaintiff hereby demands judgment against the Defendant, and requests

 the following injunctive and declaratory relief:

        a)      A declaration that the Subject Property owned, leased, operated, and/or controlled

 by Defendant is in violation of the ADA;

        b)      An Order requiring Defendant to evaluate and neutralize their policies, practices

 and procedures towards individuals with disabilities, for such reasonable time to allow the

 Defendant to undertake and complete corrective procedures to Subject Property;

        c)      An Order requiring Defendant to alter their facilities and amenities to make them

 accessible to and useable by individuals with disabilities as required pursuant to Title III of the

 ADA;

        d)      An Order issuing a permanent injunction ordering Defendant to close the Subject

 Property and cease all business until Defendant remove all violations under the ADA, including

 but not limited to the violations set forth herein;

        e)      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

 associated with this action, in favor of the Plaintiff; and

        f)      For such other and further relief that this Court deems just, necessary and proper.

 DATED this 2nd day of October, 2020.

                                                       Respectfully Submitted,

                                                       LAW OFFICES OF NOLAN KLEIN, P.A.
                                                       Attorneys for Plaintiff
                                                       5550 Glades Rd., Ste. 500
                                                       Boca Raton, FL 33431
                                                       PH: (954) 745-0588

                                                By:      /s/ Nolan Klein, Esq.
                                                       NOLAN K. KLEIN, ESQUIRE
                                                       Florida Bar No. 647977
                                                       klein@nklegal.com
                                                       amy@nklegal.com

                                                       6
